The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Scott B. Clark's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.



                                                                              C.J.
                                                    Gibbons


                                                                          ,    J.
                                                    Pickering


                                                      /    Lip.0_43c
                                                    Hardesty


                                                      t—tAck_Ser
                                                    Parraguirre




                                                   Saitta



                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Scott B. Clark
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A